UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7787


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER DAMON SPENCER, a/k/a Dog,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:11-cr-00030-RBS-FBS-1)


Submitted:   September 28, 2015           Decided:   October 14, 2015


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Christopher Damon Spencer, Appellant Pro Se.      Sherrie Scott
Capotosto, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Damon Spencer appeals the denial of his motion

for reconsideration pursuant to Fed. R. Civ. P. 59(e), 60(b).

This    motion     raised        challenges        to    Spencer’s       conviction             and

sentence as well as to the adjudication of his prior 28 U.S.C.

§ 2255 (2012) motion.              The district court found that Spencer’s

challenges to the § 2255 proceedings were meritless and that, to

the    extent    Spencer’s         motion      challenged         his    conviction             and

sentence, that motion was a successive § 2255 petition that the

district court lacked jurisdiction to hear.                            See United States

v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003).

       “[W]hen       a     motion      presents          claims        subject        to        the

requirements       for      successive      applications          as     well    as    claims

cognizable under Rule 60(b), the district court should afford

the    applicant     an     opportunity       to    elect      between      deleting        the

improper      claims       or    having   the      entire      motion      treated         as    a

successive application.”              United States v. McRae, 793 F.3d 392,

400    (4th   Cir.       2015)     (brackets     and      internal       quotation         marks

omitted).       Because the district court, which did not have the

benefit of our decision in McRae, did not afford Spencer such an

opportunity here, we vacate its order and remand the case for

further proceedings consistent with McRae.                              We dispense with

oral    argument         because    the   facts         and   legal      contentions            are



                                             2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                   VACATED AND REMANDED




                                     3